People v Peterson (2014 NY Slip Op 05559)
People v Peterson
2014 NY Slip Op 05559
Decided on July 30, 2014
Appellate Division, Second Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on July 30, 2014SUPREME COURT OF THE STATE OF NEW YORKAppellate Division, Second Judicial DepartmentRANDALL T. ENG, P.J.
REINALDO E. RIVERA
PLUMMER E. LOTT
JEFFREY A. COHEN, JJ.


2011-03105
 (Ind. No. 2333/10)

[*1]The People of the State of New York, respondent, 
vThomas C. Peterson, appellant.
Robert C. Mitchell, Riverhead, N.Y. (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, N.Y. (Grazia DiVincenzo of counsel), for respondent.
DECISION & ORDER
Appeal by the defendant, as limited by his motion, from a sentence of the County Court, Suffolk County (Hinrichs, J., at plea; Condon, J., at sentence), imposed March 25, 2011, upon his plea of guilty, on the ground that the sentence was excessive.
ORDERED that the sentence is affirmed.
Under the circumstances of this case, the defendant's purported waiver of his right to appeal was invalid (see People v Bradshaw, 18 NY3d 257, 267; People v Lopez, 6 NY3d 248, 256-257; People v DeSimone, 80 NY2d 273, 283) and, thus, does not preclude review of his excessive sentence claim. However, contrary to the defendant's contention, the period of postrelease supervision imposed was not excessive (see People v Suitte, 90 AD2d 80).
ENG, P.J., RIVERA, LOTT and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court